Steuer, J. (dissenting).
In this filiation proceeding the respondent offered medical testimony that he was not fertile and had not been at the time of conception. The testimony was given by a duly licensed physician who was a specialist in venereal diseases. He testified that respondent was suffering from a chronic inflammatory disease of both testicles, resulting from an old venereal infection. It further appeared that a Health Department report showed a slight positive reaction for syphilis. In addition, there was admitted in evidence a laboratory report of respondent’s semen showing a complete absence of sperm cells. This report was admitted in evidence upon a stipulation that respondent would submit to a similar examination by a doctor chosen by the Corporation Counsel. Ho examination was ever sought and no medical testimony of any kind was offered to refute the testimony offered. Instead, the court refused to credit the doctor’s testimony on the ground that, while he was an active practitioner in the field of venereal disease, he was not doing research in fertility. Concededly, venereal disease is one of the major factors affecting fertility and its presence in this instance was the *867assigned cause for the doctor’s opinion. So his expertise was abundantly established, and in no way contraverted. Furthermore, the laboratory report, taken at its face value, was conclusive. No one disputes that semen lacking in sperm cells is nonfertile. All that was offered in opposition was the possibility that the semen had not been analyzed under proper conditions (a possibility negatived by the report), and the court’s independent research that the number of cells in an individual’s semen varies from time to time and the impregnable quality of the cells may vary with different partners to the act of copulation. Neither of these factors is of any significance in this case. Moreover, if the Corporation Counsel wished to challenge the findings of the report, the method he stipulated for should have been adopted rather than argument on the basis of remote possibilities. On the basis of the entire testimony, no credible case for paternity was made out.
The order of the Family Court should be reversed and the proceedings dismissed.
Valente, J. P., McNally and Witmer, JJ., concur in Per Curiam opinion; Steuer, J., dissents in opinion, in which Stevens, J., concurs.
Order, entered on October 4, 1963, affirmed.